Exhibit 10.4

SECOND AMENDMENT

TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Second Amendment (“Amendment”) to the Amended and Restated Employment
Agreement (the “Executive Agreement”) between Goodman Networks Incorporated (the
“Company”) and Jonathan E. Goodman (the “Executive”) is effective as of January
1, 2015 (the “Amendment Effective Date”).

WHEREAS, the Company and Executive entered into an Executive Agreement on
February 1, 2013 and amended such Executive Agreement in April 2014;

WHEREAS, the Company and the Executive desire to amend and/or supplement certain
provisions of the Executive Agreement, as provided herein;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the Company and Executive
agree as follows:

Section 4.2(b) entitled Retention Compensation is deleted in its entirety and
any reference to “Retention Bonus” throughout the Executive Agreement is
deleted.  Section 4.2, subsection (b) of the Executive Agreement provided as
follows:

“Retention Compensation: The Company shall pay Employee an annual retention
bonus, payable on December 31st of each calendar year during the Term, equal to
75% of the annualized Base Salary grossed up for federal, state, and local
income and employment taxes (assuming the highest marginal tax rate), so that
Employee shall receive an amount equal to 75% of the annualized Base Salary as
if there were no federal, state, and local income tax and employment tax
liability for such bonus (collectively, the “Retention Bonus”).

Except as specifically set forth herein, no other provision of the Executive
Agreement is amended, modified, or supplemented hereby.  

[Signature Page to Follow]

 




--------------------------------------------------------------------------------

IN WITNRESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

THE EXECUTIVE

 

Goodman Networks Incorporated

 

 

 

 

/s/ Jonathan E. Goodman

 

By:

/s/ Monty West

Jonathan E. Goodman

 

Title:

24 April 2015

 

2

 